The only exception in a needlessly reproduced transcript of 143 pages which is adverted to in the defend*710ants’ brief of approximately five pages (including one page of statutory provisions) is overruled because the brief fails to contain anything bearing even a faint resemblance to argument of the exception. Rule 1:13 of the Appeals Court, 1 Mass. App. Ct. 889 (1972). Lolos v. Berlin, 338 Mass. 10, 13-14 (1958). The brief is struck from the files. Rule 1:15(1) (d) and (6) of the Appeals Court, 1 Mass. App. Ct. 890, 891 (1972). The plaintiff is to have double costs from July 1, 1974, together with interest from that date on the damages found by the trial judge (and on the interest ordered on those damages), to be computed at the rate of twelve percent per annum. G. L. c. 211A, § 15.
Michael M. Bronstein, for the defendants, submitted a brief.
James M. McDonough for the plaintiff.

So ordered.